604 S.E.2d 914 (2004)
359 N.C. 177
Suzanne BEATENHEAD
v.
LINCOLN COUNTY, Lincoln County Board of Education, Martin Eaddy, Individually and as a Member of the Lincoln County Board of Education.
No. 105PA04.
Supreme Court of North Carolina.
December 3, 2004.
Suzanne Beatenhead, pro se, plaintiff-appellee.
Cranfill, Sumner & Hartzog, L.L.P., by Ann S. Estridge and Meredith T. Black, Raleigh, for defendant-appellant Martin Eaddy.
PER CURIAM.
Justice NEWBY took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.